Name: Commission Regulation (EC) No 992/2003 of 10 June 2003 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal
 Type: Regulation
 Subject Matter: tariff policy;  animal product;  foodstuff
 Date Published: nan

 Avis juridique important|32003R0992Commission Regulation (EC) No 992/2003 of 10 June 2003 on the issue of import licences for high-quality fresh, chilled or frozen beef and veal Official Journal L 143 , 11/06/2003 P. 0020 - 0020Commission Regulation (EC) No 992/2003of 10 June 2003on the issue of import licences for high-quality fresh, chilled or frozen beef and vealTHE COMMISSION OF THE EUROPEAN COMMUNITIES,Having regard to the Treaty establishing the European Community,Having regard to Commission Regulation (EC) No 936/97 of 27 May 1997 opening and providing for the administration of tariff quotas for high-quality fresh, chilled and frozen beef and for frozen buffalo meat(1), as last amended by Regulation (EC) No 649/2003(2),Whereas:(1) Regulation (EC) No 936/97 provides in Articles 4 and 5 the conditions for applications and for the issue of import licences for meat referred to in Article 2(f).(2) Article 2(f) of Regulation (EC) No 936/97 fixes the amount of high-quality fresh, chilled or frozen beef and veal originating in and imported from the United States of America and Canada which may be imported on special terms for the period 1 July 2002 to 30 June 2003 at 11500 t.(3) It should be recalled that licences issued pursuant to this Regulation will, throughout the period of validity, be open for use only in so far as provisions on health protection in force permit,HAS ADOPTED THIS REGULATION:Article 1All applications for import licences from 1 to 5 June 2003 for high-quality fresh, chilled or frozen beef and veal as referred to in Article 2(f) of Regulation (EC) No 936/97 shall be granted in full.Article 2This Regulation shall enter into force on 11 June 2003.This Regulation shall be binding in its entirety and directly applicable in all Member States.Done at Brussels, 10 June 2003.For the CommissionJ. M. Silva RodrÃ ­guezAgriculture Director-General(1) OJ L 137, 28.5.1997, p. 10.(2) OJ L 95, 11.4.2003, p. 13.